Citation Nr: 1031625	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-34 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to 
May 1, 2004, and an evaluation in excess of 40 percent as of May 
1, 2004, for chronic lumbosacral strain, to include restoration 
of the 50 percent rating.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left meniscectomy.

3.  Entitlement to an effective date prior to April 8, 2002 for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

In August 1976, the RO granted service connection for chronic 
lumbosacral strain, evaluated as 20 percent disabling, and 
residuals of a left meniscectomy, evaluated as zero percent 
(noncompensably) disabling.  In September 1976, the Veteran filed 
a notice of disagreement (NOD) with respect to the rating 
assigned for chronic lumbosacral strain.  The RO furnished him a 
statement of the case (SOC) on that issue later that same month.  
The appeal was closed, however, because he failed to file a 
substantive appeal within the requisite time frame. 
38 C.F.R. §§ 19.118, 19.153 (1976).

Thereafter, the Veteran filed a claim for increase in November 
1993.  In August 1994, the RO, in pertinent part, declined to 
assign higher evaluations for either of his service-connected 
disabilities.  The Veteran perfected an appeal to the Board of 
Veterans' Appeals (Board).  In March 1996, while the appeal was 
pending, the RO increased the rating assigned for the Veteran's 
service-connected left knee disability from zero to 10 percent, 
effective from November 23, 1993 (the date of receipt of his 
claim for increase).

The Board remanded the Veteran's low back and left knee claims 
for additional development in May 1997, March 1999, and August 
2000.  In February 2002, while the case was in remand status, the 
RO increased the rating for chronic lumbosacral strain and 
residuals of a left meniscectomy to 50 and 30 percent, 
respectively, effective from November 23, 1993.  The RO 
considered the matter closed, concluding that its decision 
represented a full grant of the benefits sought on appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5286 (2002) (providing 
maximum evaluations of 50 and 100 percent for limitation of leg 
extension and complete bony fixation of the spine); AB v. Brown, 
6 Vet. App. 35 (1993) (holding that where a claimant has filed an 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

In August 2002, the RO entered another decision denying higher 
evaluations for the Veteran's service-connected low back and left 
knee disabilities.  The RO also denied TDIU.  The Veteran 
perfected an appeal to the Board.  (Although the Veteran included 
the low back and left knee claims in his NOD and substantive 
appeal, the prior appeal of those issues, arising from his 
November 1993 claim for increase, remained open and pending, as 
discussed above.)  In February 2004, while the appeal was 
pending, the RO reduced the evaluation for chronic lumbosacral 
strain from 50 to 40 percent, effective from May 1, 2004.

The Board denied the claims on appeal in March 2007.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2008, the parties to the appeal (the 
Veteran, through an attorney, and a representative from VA 
General Counsel) filed a Joint Motion to Remand the Board's 
decision (Motion).  The Court granted the Motion later that same 
month, thereby vacating the Board's decision and returning the 
matter to the Board.

In February 2009, the Board granted the Veteran's claim for TDIU.  
The remaining issues on appeal (pertaining to the evaluation of 
his service-connected low back and left knee disabilities) were 
remanded for additional development.  

In May 2009, while the case was in remand status, the Appeals 
Management Center (AMC) in Washington, D.C., implemented the 
award of TDIU, assigning an effective date of April 8, 2002.  In 
June 2009, the Veteran filed an NOD with respect to the effective 
date.  The record on appeal does not reflect that he has thus far 
been furnished an SOC as to that issue.  See, e.g., 38 C.F.R. 
§ 19.29 (2009).  This matter is discussed in further detail, 
below. 

In a statement dated in June 2009, the Veteran indicated that he 
wished to file an appeal with respect to the matter of his 
entitlement to service connection for hepatitis C and hearing 
loss.  Inasmuch as the record currently before the Board does not 
reflect that those issues have been procedurally developed for 
the Board's review, the Board has no current jurisdiction to 
consider them.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the AMC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).

In March 2009, after this case was last remanded, the Veteran 
submitted a release for relevant records of treatment from Drs. 
Frantz, Barko, and Edge at Health First Medical Center, dated 
from June 1989 to present.  The record before the Board does not 
reflect that the agency of original jurisdiction (AOJ) has made 
any effort to assist the Veteran in obtaining those records.  
Because the records of that treatment, if obtained, could bear on 
the outcome of his appeal, efforts must be made to procure them.

As discussed above, the Veteran has filed a timely NOD with 
respect to matter of his entitlement to an effective date prior 
to April 8, 2002 for the award of TDIU.  See Introduction, supra.  
Thus far, the record does not reflect that an SOC as to that 
issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that when an appellant files a timely NOD 
as to a particular issue, and no SOC is furnished, the Board 
should remand, rather than refer, the issue for the issuance of 
an SOC.  A remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide a new release for 
relevant records of treatment from Drs. Frantz, 
Barko, and Edge at Health First Medical Center 
(inasmuch as the prior release has since 
expired), and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issues on appeal.  If 
he provides the necessary release(s), assist him 
in obtaining the records identified, following 
the procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-duplicative) 
evidence received should be associated with the 
claims file.

2.  Make efforts to obtain copies of records 
pertaining to any relevant VA treatment the 
Veteran has received since such records were 
last procured in March 2009, following the 
procedures set forth in 38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be associated 
with the claims file.

3.  If, after all of the foregoing development 
has been completed, the evidence suggests that 
there has been a material change in the 
Veteran's service-connected low back and/or left 
knee disabilities since the time of his last VA 
compensation examination in May 2009, arrange to 
have him scheduled for a new examination.  
38 C.F.R. § 3.327.  After reviewing the claims 
file, examining the Veteran, and performing any 
testing deemed necessary, the examiner should 
fully describe the Veteran's functional 
deficits.  A complete rationale for all opinions 
must be provided.

4.  Thereafter, take adjudicatory action on 
issues #1 and 2, as enumerated above, on the 
title page.  In so doing, consider and apply the 
former and current criteria for evaluating 
disabilities of the spine, working forward from 
the date of the Veteran's claim in November 
1993.  If any benefit sought remains denied, 
furnish a supplemental SOC (SSOC) to the Veteran 
and his representative. 

5.  Unless the claim is resolved by granting the 
benefits sought, or the NOD is withdrawn, 
furnish an SOC to the Veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the Veteran's 
entitlement to an effective date prior to April 
8, 2002 for the award of TDIU.  The issue should 
be certified to the Board for appellate review 
if, and only if, a timely substantive appeal is 
received.

After the Veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the Veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).


